--------------------------------------------------------------------------------


AMENDMENT TO PLEDGE AGREEMENT
 
This AMENDMENT TO PLEDGE AGREEMENT, dated as of March 17, 2006 (this
“Amendment”) by and between VISKASE COMPANIES, INC., a Delaware corporation (the
“Pledgor”), and LASALLE BANK NATIONAL ASSOCIATION (“LaSalle”), as collateral
agent (LaSalle, in such capacity, the “Pledgee”), for the Trustee and the
Holders (such capitalized terms and other capitalized terms used but not defined
herein having the meanings respectively ascribed thereto in the Pledge Agreement
(as defined below)).
 
W I T N E S S E T H:
 
WHEREAS, the Pledgor, the Pledgee and LaSalle, in its capacity as trustee, are
parties to that certain Indenture dated as of June 29, 2004 (as amended,
restated, supplemented or otherwise modified from time to time, the “
Indenture”); and
 
WHEREAS, the Pledgor and the Pledgee entered into that certain Pledge Agreement
dated as of June 29, 2004 (as from time to time amended, restated, supplemented
or otherwise modified from time to time, the “Pledge Agreement”), pursuant to
which the Pledgor has granted security interests in the Pledged Collateral (as
such term is defined therein); and
 
WHEREAS, the Pledgor has formed a new subsidiary, Viskase del Norte, S.A. de
C.V., a Mexican corporation (“Viskase Mexico”); and
 
WHEREAS, pursuant to the terms and provisions of the Indenture, in connection
with the formation of Viskase Mexico, the Pledgor is required to grant a
security interest in the Capital Stock of Viskase Mexico; and
 
WHEREAS, the Pledgor is entering into this Amendment to grant a security
interest in the Capital Stock of Viskase Mexico to the Pledgee;
 
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:
 
SECTION 1.   Amendments To The Pledge Agreement.
 
1.1   Annex A to the Pledge Agreement is hereby deleted in its entirety and
Exhibit A attached hereto is substituted therefor.
 
SECTION 2.   Effectiveness. This Amendment shall become effective upon the
satisfaction of the following conditions precedent (unless specifically waived
in writing by the Pledgee):
 
2.1   Amendment Documents. The Pledgor shall deliver to the Pledgee
fully-executed copies of this Amendment.
 

--------------------------------------------------------------------------------



2.2   Equity Interests of Viskase Mexico. The Pledgor shall deliver to the
Pledgee the certificate evidencing the Equity Interests of Viskase Mexico owned
by the Pledgor, together with a power in favor of the collateral agent limiting
the pledge of such Equity Interests to the Pledgee to 65% of the outstanding
Equity Interests of Viskase Mexico.
 
SECTION 3.   Pledge Agreement. Except with respect to the relevant provisions
amended by the terms hereof, the Pledge Agreement shall continue in full force
and effect in accordance with the provisions thereof as in existence on the date
hereof.
 
SECTION 4.   Effect of Amendment. Except as expressly set forth herein, the
provisions of this Amendment shall not by implication or otherwise limit,
impair, constitute a waiver of, or otherwise affect the rights and remedies of
the Pledgee under the Indenture or the Pledge Agreement, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Indenture or the Pledge Agreement.
Except with respect to the specific provisions hereof, nothing herein shall be
deemed to entitle the Pledgor to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Indenture or the Pledge Agreement in
similar or different circumstances.
 
SECTION 5.   Covenants; Further Assurances. (a) The Pledgor hereby covenants and
agrees with the Pledgee that, from and after the date of this Amendment until
satisfaction of all of the obligations of the Pledgor hereunder, at any time and
from time to time, upon the written request of the Pledgee, and at the sole
expense of the Pledgor, the Pledgor will promptly and fully execute and deliver
such further instruments and documents and take such further actions as the
Pledgee may reasonably request for the purpose of obtaining or preserving the
full benefits of this Amendment and of the rights herein granted.
 
(b)   The Pledgor hereby covenants and agrees with the Pledgee that, from and
after the date of this Amendment until satisfaction of all of the obligations of
the Pledgor hereunder, at any time and from time to time, upon the written
request of the Pledgee, the Pledgor will promptly and fully execute and deliver
such further instruments and documents and take such further actions as the
Pledgee may reasonably request for the purpose of obtaining or preserving the
full benefits of this Amendment and of the rights herein granted.
 
SECTION 6.   Integration. This Amendment represents the entire agreement of the
parties with respect to the subject matter hereof and there are no other
promises or representations, written or oral, by the parties relative to the
subject matter hereof not reflected or referred to herein.
 

--------------------------------------------------------------------------------


 
SECTION 7.   GOVERNING LAW. THIS AMENDMENT AND THE OBLIGATIONS ARISING HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.
 
SECTION 8.   Section Titles. Section titles contained in this Amendment are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreement between the parties hereto.
 
SECTION 9.   Counterparts. This Amendment may be executed in any number of
separate counterparts, each of which shall collectively and separately
constitute one agreement.
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.



 
PLEDGOR:
     
VISKASE CORPORATION
       
By:
/s/ Gordon S. Donovan
 
 
Name:   Gordon S. Donovan
 
 
Title:     Vice President and Chief Financial Officer
                   
PLEDGEE:
       
LASALLE BANK NATIONAL ASSOCIATION, as Collateral Agent
       
By:
/s/ Victoria Y. Douyon
 
 
Name:   Victoria Y. Douyon
 
 
Title:     First Vice President

 

--------------------------------------------------------------------------------



EXHIBIT A


Annex A to Pledge Agreement
 
Issuer
 
No. of Shares
 
Class
 
Cert. No.
 
% Ownership
 
Jurisdiction
 
Cert./Uncert.
 
Viskase Brasil Embalagens Ltda.
 
27,335,248 of which 22,071,940 are pledged hereunder
 
Common
 
N/A
 
81% 81% of which is pledged hereunder - representing 65% of the total
outstanding shares
 
Brazil
 
Uncert.
 
Viskase Europe Limited
 
30,000,000 of which 19,500,000 are pledged hereunder
 
Ordinary
 
6
 
100% 65% of which is pledged pursuant to certificate #6
 
England
 
Cert.
 
Viskase Canada Inc.
 
20 of which 13 are pledged hereunder
 
Common
 
C-7
 
100% 65% of which is pledged pursuant to certificate C-7
 
Canada
 
Cert.
 
Viskase Canada Inc.
 
480,000 of which 312,000 are pledged hereunder
 
Preferred
 
P-6
 
100% 65% of which is pledged pursuant to certificate P-6
 
Canada
 
Cert.
 
Viskase del Norte, S.A. de C.V.
 
49 of which 32 are pledged hereunder
 
Series A
 
1*
 
98% 65% of which is pledged pursuant to certificate 1*1 
 
Mexico
 
Cert.
 

 
_________________________
1 In connection with this Amendment, the Pledgor is delivering to the Pledgee
Certificate No. 1 for 49 shares of Viskase Mexico, together with a stock power
limited to only 32 shares. Viskase Mexico is in the process of cutting new
certificates, one of which will evidence 32 shares. This will be Certificate No.
3 and after issuance will be delivered to the Pledgee in return for Certificate
No. 1.
 

--------------------------------------------------------------------------------

 